Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered October 18, 1990, convicting him of murder in the second degree (two counts), robbery in the first degree (three counts), assault in the first degree, robbery in the second degree, grand larceny in the fourth degree, conspiracy in the fourth degree, and riot in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress a statement made by the defendant to law enforcement officials and identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, an examination of the totality of the circumstances surrounding his inculpatory statement (see, People v Anderson, 42 NY2d 35) indicates that he was advised of, and waived, his Miranda rights (see, Miranda v Arizona, 384 US 436) on more than one occasion. There was no evidence that the police officers threatened or pressured the defendant. He declined offers of food, was alert at the time he gave his written confession, and never asked to speak to counsel. At all times, he indicated his willingness to talk. The fact that the interrogation continued for 10 hours, without more, does not render the confession inadmissible (see, People v Tarsia, 50 NY2d 1). Accordingly, his statement was properly admitted into evidence.
Moreover, there is no requirement that a defendant in a lineup be accompanied by individuals nearly identical in appearance (see, People v Chipp, 75 NY2d 327, cert denied 498 US 833; see also, People v Brito, 179 AD2d 666). The record indicates that others in the lineup had similar skin coloring, some were nearly the same height as the defendant, and there was no evidence that the witnesses focused on the defendant’s blue jeans as the factor which induced their choice (see, People v Hamilton, 186 AD2d 581; People v Chalmers, 163 AD2d 528).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and *967find them to be without merit. Mangano, P. J., Thompson, Sullivan and Miller, JJ., concur.